DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-206498, filed on November 1, 2018.


Status of Claims
This Office action is in response to the amendment filed on June16, 2021.  Claims 1-5 and 8-10 have been amended.  Claims 6-7 have been cancelled.  Claims 12-17 have been added. Thus, claims 1-5 and 8-17 are pending.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.

 
Allowable Subject Matter
Claims 1-5 and 8-17 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 8, and 10 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the added/appended limitation to the follower movable body to include the additional language of “and the degree of freedom includes an allowable value of a movement area that the follower movable body is permitted to occupy relative to a position of the leader movable body” to the original claim, would have otherwise, without the inclusion of this added limitation, not overcome the prior art by Whitaker.  Furthermore, Examiner agrees with Applicant’s argument that Whitaker’s disclosure of “convoy control parameters” only cites speed and vehicle spacing (separation), but is silent with regard to a movement area other than providing “a correction of position laterally along the pre-planned route”.
Examiner acknowledges that the salient disclosure of the claimed invention is effectively a ground-based implementation of dynamic shape or pattern based geo-

	Regarding claim 8, independent claim 8 is the follower movable body, the counterpart to the leader movable body of independent claim 1 sharing identical language of how the follower movable body is configured, therefore claim 8 is also allowed for the same reason as claim 1.

	Regarding claim 10, independent claim 10 is the group travel control system comprising the leader movable body of independent claim 1 sharing identical language of how the follower movable body is configured, therefore claim 10 is also allowed for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 8, and 10, all of independent claims 1, 8, and 10’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/PETER Y NING/Examiner, Art Unit 3661                                                                                                                                                                                                        
September 8, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661